EXHIBIT 10.98 AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 3, 2008 between CENTRAL VERMONT PUBLIC SERVICE CORPORATION, as Borrower and KEYBANK NATIONAL ASSOCIATION, as Lender TABLE OF CONTENTS ARTICLE I - Definitions 1 SECTION 1.01. Defined Terms. 1 SECTION 1.02. Classification of Loans and Borrowings. 13 SECTION 1.03. Terms Generally. 13 SECTION 1.04. Accounting Terms; GAAP. 13 ARTICLE II - The Credits 14 SECTION 2.01. Revolving Credit Commitments. 14 SECTION 2.02. Revolving Loans and Borrowings. 14 SECTION 2.03. Requests for Revolving Loans. 14 SECTION 2.04. Letters of Credit. 15 SECTION 2.05. Interest Elections. 17 SECTION 2.06. Termination and Reduction of Commitments. 18 SECTION 2.07. Repayment of Loans; Evidence of Debt. 19 SECTION 2.08. Prepayment of Loans. 19 SECTION 2.09. Fees. 20 SECTION 2.10. Interest. 20 SECTION 2.11. Alternate Rate of Interest. 21 SECTION 2.12. Increased Costs. 21 SECTION 2.13. Break Funding Payments. 22 SECTION 2.14. Taxes. 23 SECTION 2.15. Payments Generally. 24 SECTION 2.16. Mitigation Obligations. 24 ARTICLE III - Representations and Warranties 24 SECTION 3.01. Organization; Powers. 24 SECTION 3.02. Authorization; Enforceability. 25 SECTION 3.03. Governmental Approvals; No Conflicts. 25 SECTION 3.04. Financial Condition; No Material Adverse Effect. 25 SECTION 3.05. Properties. 26 SECTION 3.06. Litigation and Environmental Matters. 26 SECTION 3.07. Compliance with Laws and Agreements. 26 SECTION 3.08. Investment and Holding Company Status. 27 SECTION 3.09. Taxes. 27 SECTION 3.10. ERISA. 27 SECTION 3.11. Disclosure. 27 SECTION 3.12. Bonding Capacity. 28 ARTICLE IV - Conditions 28 SECTION 4.01. Effective Date. 28 SECTION 4.02. Each Credit Event. 29 ARTICLE V - Affirmative Covenants 30 SECTION 5.01. Financial Statements; Ratings Change and Other Information. 30 SECTION 5.02. Notices of Material Events. 32 SECTION 5.03. Existence; Conduct of Business. 32 SECTION 5.04. Payment of Obligations. 33 SECTION 5.05. Maintenance of Properties; Insurance. 33 SECTION 5.06. Books and Records; Inspection Rights. 33 SECTION 5.07. Compliance with Laws. 33 SECTION 5.08. Use of Proceeds and Letters of Credit. 33 SECTION 5.09. Guaranty by Certain Regulated Subsidiaries. 33 ARTICLE VI - Negative Covenants 34 SECTION 6.01. Indebtedness. 34 SECTION 6.02. Liens. 34 SECTION 6.03. Fundamental Changes. 35 SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. 36 SECTION 6.05. Swap Agreements. 36 SECTION 6.06. Restricted Payments. 37 SECTION 6.07. Transactions with Affiliates. 37 SECTION 6.08. Restrictive Agreements. 37 SECTION 6.09. Total Debt to Total Capitalization Ratio. 37 SECTION 6.10. Interest Coverage Ratio. 37 ARTICLE VII - Events of Default 38 ARTICLE VIII - Miscellaneous 40 SECTION 8.01. Notices. 40 SECTION 8.02. Waivers; Amendments. 40 SECTION 8.03. Expenses; Indemnity; Damage Waiver. 41 SECTION 8.04. Successors and Assigns. 42 SECTION 8.05. Survival. 43 SECTION 8.06. Counterparts; Integration; Effectiveness. 44 SECTION 8.07. Severability. 44 SECTION 8.08. Right of Setoff. 44 SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process. 45 SECTION 8.10. WAIVER OF JURY TRIAL. 45 SECTION 8.11. Headings. 45 SECTION 8.12. Confidentiality. 46 SECTION 8.13. Interest Rate Limitation. 46 SECTION 8.14. USA Patriot Act. 46 SCHEDULE 3.04(d) Guaranteed Indebtedness SCHEDULE 3.06 Disclosed Matters SCHEDULE 6.01(b) Existing Indebtedness SCHEDULE 6.02 Existing Liens SCHEDULE 6.08 Existing Restrictions EXHIBIT A 1 Form of Promissory Notes 1 EXHIBIT C 1 Borrower’s Investment Policy 1 This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 3, 2008, is made by and between CENTRAL VERMONT PUBLIC SERVICE CORPORATION, as Borrower, and KEYBANK NATIONAL ASSOCIATION, as Lender. WHEREAS, the Borrower and the
